DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Status of Claims
This communication is in respond to the applicant’s amendments filed on 11/24/2021. Claims 1, 12, and 20 have been amended. Claims 5 and 17-19 have been cancelled. Claims 1-4, 6-16 and 20-24 are currently pending and have been examined.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 -18 & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

When considering subject matter eligibility under 35 U.S.C. 101, it must be




	Claims 1 -18 & 20 are directed to the series of steps for generating a widget code, which is an idea of itself and thus, an abstract idea.

The limitations that set forth the abstract idea are:

a.    obtaining a plurality of social widget customization parameters from a user;

b.    retrieving a social widget code template;

c.    generating, using the social widget customization parameters and the social widget code template, engageable social widget launch code, wherein the social widget launch code is configured to launch an integrated checkout interface from a social media site; and

d.    providing the social widget launch code,

e.    wherein access credentials are injected with respect to the generated social widget launch code into an application


	These steps can be performed mentally (or by a human using a pen and paper) and are similar to the concepts identified as abstract ideas by the courts. The following are some example of the court cases:

a. using categories to organize and store information for transmission (Cyberfone),

b. comparing new and stored information and using rules to identify options in (SmartGene),

c. collecting and comparing known information (Classen), or

d. obtaining and comparing intangible data (Cybersource)




	The processor is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of obtaining, retrieving, generating, launching & injecting.
	Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.
	Therefore, the claims, when considered separately, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. There is no improvement to the functioning of the computer nor is there an improvement to another technology or technical field.
	Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the concept of generating a widget code. The claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of generating a widget code using some unspecified, generic computer. The mere recitation of a computer is not enough to transform an abstract idea into a patent-eligible invention.
	Accordingly, claims 1 -18 & 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-4, 6-16 and 20-24 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9953378. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same invention using the same claim language (see the chart below).

Application #15/927773
US Patent #9953378
Claim #1
Claim #1
A processor-implemented purchase social widget checkout integration code generation method, comprising: 

obtaining, via the one or more processors, a selection of one or more social widget customization parameters from the a plurality of social widget customization parameters 

selecting, via the one or more processors, from a social widget template database, a social widget code template for a social media application, 

wherein selection of the social widget code template is based on the capabilities supported by the social media application; 

applying, via the one or more processors, the social widget customization parameters to the social widget code template to create a customized widget code template; 


generating, using the customized widget code template, executable social widget launch code via the one or more processors; 

the one or more processors communicating the social widget launch code to a social media server in communication with the social media application, 
A processor-implemented social widget checkout integration code generation method, comprising: 


obtaining, via one or more processors, a plurality of social widget customization parameters from a user; 


selecting, via the one or more processors, from a social widget template database, a social widget code template for a social media application, 

wherein selection of the social widget code template is based on the capabilities supported by the social media application; 

applying, via the one or more processors, the social widget customization parameters to the social widget code template to create a customized widget code template; 


generating, using the customized widget code template, executable social widget launch code via the one or more processors; 

injecting, via the one or more processors, the social widget launch code into the social media application; and

Claim #4 [Sandus (US20020072993)]
(amended) querying, via the one or more processors, a merchant server for item data including item description and item pricing:
receiving product data from a plurality of sellers;

Claim #4 [Sandus (US20020072993)]
populating, via the one or more processors, the customized widget code template with the item data:
constructing a store to include product data based on the product data matching the product category search criteria.

Claim #12 [Sandus (US20020072993)]
performing, via the one or more processors, a purchase transaction using the item data.
means for receiving a purchase input from the buyer;
Claim #2
Claim #2
The method of claim 1, additionally comprising: 
receiving a request to inject the generated social widget launch code into the social media 

injecting the generated social widget launch code into the social media application.

receiving a request to inject the generated social widget launch code into the social media 

(from Claim #1) injecting, via the one or more processors, the social widget launch code into the social media application; and 
Claim #3
Claim #3
The method of claim 2, wherein injecting the social widget launch code comprises integrating the social widget launch code into a social media application view page.
The method of claim 2, wherein injecting the social widget launch code comprises integrating the social widget launch code into a social media application view page.
Claim #4
Claim #4
The method of claim 3, wherein the social media application view page includes a placeholder token representing the widget injection point.
The method of claim 3, wherein the social media application view page includes a placeholder token representing the widget injection point.
Claim #6
Claim #6
The method of claim 1 wherein the social widget customization parameters include an indication of an item to feature in the social widget.
The method of claim 1 wherein the social widget customization parameters include an indication of an item to feature in the social widget.
Claim #7
Claim #7
The method of claim 6, additionally comprising an image representing the item.
The method of claim 6, additionally comprising an image representing the item.
Claim #8
Claim #8
The method of claim 1, wherein the social widget customization parameters include an indication of a revenue split to be used for purchases made using the social widget.
The method of claim 1, wherein the social widget customization parameters include an indication of a revenue split to be used for purchases made using the social widget.
Claim #9
Claim #9
The method of claim 8, wherein the revenue split includes a social media site hosting the social media application.
The method of claim 8, wherein the revenue split includes a social media site hosting the social media application.
Claim #10
Claim #10
The method of claim 2, additionally comprising retrieving a social media application profile, wherein the social media application profile contains indications of the social media application capabilities.
The method of claim 2, additionally comprising retrieving a social media application profile, wherein the social media application profile contains indications of the social media application capabilities.
Claim #11
Claim #11
The method of claim 10, wherein the social media application capabilities include the ability to limit usage of the social widget launch code to users that are above an age threshold.
The method of claim 10, wherein the social media application capabilities include the ability to limit usage of the social widget launch code to users that are above an age threshold.
Claim #21
Claim #1
The method of claim 1, wherein the plurality of social widget customization parameters are obtained from a user device.
obtaining, via one or more processors, a plurality of social widget customization parameters from a user  (from Claim #1)


The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:


…in claim #1 of the instant application. However, the limitation is anticipated by the specification:
	(51) In response to the widget designer response, the user's client device may render a widget designer interface, such as that described with respect to FIG. 7. 

The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	determining, via the one or more processors, if there are any unprocessed social widget customization parameters; in response to a determination that there are unprocessed social widget customization parameters,

…in claim #1 of the instant application. However, the limitation is anticipated by the specification:
	(75) In one embodiment, the CWI server 402 may extract a first unprocessed widget customization parameter, e.g., 425 for use in customizing the widget template. In one embodiment, if there are more unprocessed widget customization parameters, e.g., 427, the cycle may repeat.

The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	applying, via the one or more processors, the unprocessed social widget customization parameters to the customized widget code template; 

…in claim #1 of the instant application. However, the limitation is anticipated by the specification:
	(75) In one embodiment, the CWI server 402 may extract a first unprocessed widget customization parameter, e.g., 425 for use in customizing the widget template. In one embodiment, if there are more unprocessed widget customization parameters, e.g., 427, the cycle may repeat.

The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	in response to a determination that there are no unprocessed social widget customization parameters, storing, via the one or more processors, the customized widget code template in the social widget template database; 


	(75) In one embodiment, if there are more unprocessed widget customization parameters, e.g., 427, the cycle may repeat. In one embodiment, the CWI server may store the customized widget template in a social checkout widget database, e.g., 428, for later use by the CWI server or a third-party server in rendering the widget. 

The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	wherein the social media server renders a widget checkout button within the social media application displayed on the display of the user device in response to receiving the social widget launch code;

…in claim #1 of the instant application. However, the limitation is anticipated by the specification:
	(282) 4. The method of embodiment 3, wherein the social widget launch code is generated using the item designator of an item for purchase. (283) 5. The method of embodiment 4, wherein the social widget launch code is configured to render a widget launch button

The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	in response to a user click on the rendered widget checkout button, receiving, via the one or more processors, a checkout request,

…in claim #1 of the instant application. However, the limitation is anticipated by the specification:
	(87) In one embodiment, the user may then utilize the rendered application interface to view the requested content. For example the user may be presented with an interface in which to learn about an item that the merchant sells without leaving the social media application. In one embodiment, the user may indicate that they wish to purchase an item from within the social application by clicking the rendered widget checkout button. In so doing, the user device may transmit a checkout request to the CWI server 503, e.g., a social store application checkout request 513.

	
The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	wherein the checkout request includes the item data;


	(68) In one embodiment, the CWI server may generate a merchant content update request, e.g., 313, and transmit the request to merchant server 303. The merchant server may query and parse the request, retrieve updated item information (such as descriptions, inventory stock levels, store locations stocking the item, warehouse locations that can ship the items, backorder status for an item, next expected shipment receive date, and/or the like), e.g., 314.



The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	performing, via the one or more processors, a purchase transaction using the item data.

…in claim #1 of the instant application. However, the limitation is anticipated by the specification:
	(25) FIG. 14 shows a logic flow diagram illustrating example widget integration and checkout, in some embodiments of the CWI;


The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	the checkout request is transmitted by the user device to the one or more processor in response to the user click on the rendered checkout button.

…in claim #22 of the instant application. However, the limitation is anticipated by the specification:
(121) On the other hand, an example web page 1505b, also shown in FIG. 15, may have an integrated payment acceptance that allows easy checkout. For example, customers 1520b and 1525b visiting web site or in an application 1505b may want to buy an item. In this case, he or she may click a buy button 1510b (e.g., V.me buy button) that is dynamically generated and coded into the web page. A payment application 1515b (e.g., a lightbox) may be invoked and may be overlayed on top of the web page 1505b.


The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	in response to the user click on the rendered widget checkout button, causing a pop-up message to be rendered on the user interface, wherein the pop-up message requests the user to install a wallet application


	(157) The customer client 1902 may then receive the additional options request 1997 and present the options to the user for input, e.g., 1998. For example, the customer client 1902 may display a “pop up” to the user indicating that additional options are required or optional for their order and request the appropriate input.


The claims of U.S. Patent No. 9953378 do not explicitly teach the limitation of:
	the wallet application performs the purchase transaction

…in claim #24 of the instant application. However, the limitation is anticipated by the specification:
	(6) FIG. 5 shows a data flow illustrating an example social wallet widget checkout, in some embodiments of the CWI;


Claim Rejections - 35 USC §103

	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1 -7, 11-16 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al (US20080148283 A1) (“Allen”) in view of Sandus et al (US20020072993) (“Sandus”) and further in view of Cohen et al (WO 0193031) (“Cohen”).


As per claims 1, 12 & 20, Allen discloses: A processor-implemented purchase social widget checkout integration code generation method, comprising: 

	a.     rendering, via one of more processors, a widget designer interface that provides a plurality of social customization parameters on a display of the user device; (Fig. 2, [0030-0032])

	b.	obtaining, via the one or more processors, a selection of one or more social widget customization parameters from the plurality of social widget customization parameters 

d.	the one or more processors communicating the social widget launch code to a social media server in communication with the social media application, wherein the social media server renders a widget checkout button within the social media application displayed on the display of the user device in response to receiving the social widget launch code; (Fig. 3[0054], [0063])

e.	in response to a user click on the rendered widget checkout button, receiving, via the one or more processors, a checkout request in response to a user click on the rendered widget checkout button, wherein ([0036] The service module 254 included in the widget container 250 can be a pre-defined function associated with one or more widgets 252, another service module (not shown), and/or the widget container 250. For example, the service module 254 … a transaction service function (e.g., service module for facilitating a web purchase, service module used for signing a user up for a web service, etc…)

f. 	the checkout request includes the item data; and ([0034] If the processor-readable vehicle 220 is a web-page, the reference can be, for example, an embed tag or an object tag that serves as a link to the widget container 250. One of ordinary skill in the art would understand from reading the reference that an object tag used in a web purchase may contain item data.)

Allen does not expressly disclose: 

a. 	generating a social widget launch code.

b.	selecting, via the one or more processors, from a social widget template database, selection of the social widget code template is based on the capabilities supported by the social media application; 

c.	applying, via the one or more processors, the one or more social widget customization parameters to the social widget code template to create a customized widget code template; 

d.	determining, via the one or more processors, if there are any unprocessed social widget customization parameters; 

e.	in response to a determination that there are unprocessed social widget customization parameters, applying, via the one or more processors, the unprocessed social widget customization parameters to the customized widget code template;






g. 	querying, via the one or more processors, a merchant server for item data including item description and item pricing

h. 	populating, via the one or more processors, the customized widget code template with the item data

i.	generating, using the customized widget code template, executable social widget launch code via the one or more processors;

j. 	performing, via the one or more processors, a purchase transaction using the item data.

Sandus, however, clearly discloses:

	a.	 generating widget code, wherein the widget code is customizable for use in a social media site (Fig. 2A, [0076] Graphic Customer Interface (GCI) 215).

b.	selecting, via the one or more processors, from a social widget template database (predefined grid A210), a social widget code template for a social media application, wherein selection of the social widget code template is based on the capabilities supported by the social media application; ([0077] The GCI 215 may include connectivity and functionality with one or more database, program, network, communication node, communication device, and/or protocol [0078] An example of the GCI 215 embodiments where coordinates detail the grid location of a mall and associated parts is illustrated in FIG. 2.).

c.	applying, via the one or more processors, the one or more social widget customization parameters to the social widget code template to create a customized widget code template ([0078] As illustrated in FIG. 2A, an embodiment of the invention may provide the grids A210 to be overlaid upon each other in a fashion allowing for a minimum overlap. Additionally, grids A210 may include a Z-axis as well as the typical X and Y-axis and may interact as a typical mathematical array).

g.	querying, via the one or more processors, a merchant server for item data including item description and item pricing ([Abstract] receiving product data from a plurality of sellers, storing the product data in a database, receiving product category search criteria, and constructing a store to include product data based on the product data matching the product category search criteria).

h. 	populating, via the one or more processors, the customized widget code template with the item data ([0092] For example, when the GCI program queries the market systems database for product display information, a SQL code may list all product displays available and assign the product displays to a grid arbitrarily or by following 

i.	generating, using the customized widget code template, executable social widget launch code via the one or more processors ([0020] This is achieved by producing a banner that will be repetitively run on a Web site. If a customer finds the information of the banner useful, the customer can double click on the banner and the HTTP e-business address attached to the banner ad is executed to their browser).

j. 	performing, via the one or more processors, a purchase transaction using the item data. ([0151] Referring to FIG. 35, in one embodiment, once the buyer purchases an item, advertising space and solicitors in the mall may change to specifically target the customer 108).


Neither Allen nor Sandus explicitly disclose:

a.	determining, via the one or more processors, if there are any unprocessed social widget customization parameters; 

b.	in response to a determination that there are unprocessed social widget customization parameters, applying, via the one or more processors, the unprocessed social widget customization parameters to the customized widget code template;

c.	in response to a determination that there are no unprocessed social widget customization parameters, storing, via the one or more processors, the customized widget code template in the social widget template database; 


Cohen, however, clearly discloses:

a.	determining, via the one or more processors, if there are any unprocessed [] parameters (e.g. features); (Fig. 8, Pg. 22, lines 5-25)

b.	in response to a determination that there are unprocessed [] parameters, applying, via the one or more processors, the unprocessed [] parameters to the customized [] code template (e.g. new component makefile); (Fig. 8, Pg. 22, lines 5-25)

c.	in response to a determination that there are no unprocessed [] parameters, storing (e.g. written), via the one or more processors, the customized] code template in the [] template database; (Fig. 8, Pg. 22, lines 5-25)


	Regarding claim 20, claim 20 further recites (beyond claims 1 and 12) ‘wherein selection of the social widget code template is based on the capabilities supported by the social media application.’  
	The portion of the limitation which recites “the social widget code template is based on the capabilities”, found in the generating step, is merely a recited intended use.  This portion is 

	Though Cohen does not explicitly disclose ‘social widget customization parameters’ for use in marketing. However, Cohen clearly teaches the technique for determining unused parameters, applying the parameters to the template and storing those parameters in the template database. It would therefore have been obvious to a person of ordinary skill in the art to generate/use social widget code and to utilize a social widget code set, panel or template as disclosed by Sandus to reach out to more consumers thereby increasing sales. It would also be desirable for a business topography to also implement non-intrusive program and security techniques while maintaining a history of the client's purchases for a customized shopping experience [0023-0027]

As per claims 2 & 13, Allen/Sandus/Cohen discloses as shown above.

Allen further discloses:

a.    receiving a request to inject the generated social widget launch code into a social media application and access credentials for the social media application (f [0078], Fig. 5); and

b.    injecting the generated social widget launch code into the social media application ([0078], Fig. 5).


As per claims 3 & 14, Allen/Sandus/Cohen discloses as shown above.

Allen further discloses wherein injecting the social widget launch code comprises integrating the social widget launch code into a social media application view page (f [0078], Fig. 5).


As per claims 4 & 15, Allen/Sandus/Cohen discloses as shown above.

Allen further discloses wherein the social media application view page includes a placeholder token representing the widget injection point (f [0070]; fig. 5).


As per claims 6 & 17, Allen/Sandus/Cohen discloses as shown above.

Allen further discloses wherein the social widget customization parameters include an indication of an item to feature in the social widget (f [0106).


As per claims 7 & 18, Allen/Sandus/Cohen discloses as shown above.




As per claim 21 Allen/Sandus/Cohen discloses as shown above.

Allen does not disclose:

h.    wherein the plurality of social widget customization parameters are obtained from a user device.

Sandus clearly discloses:

h. wherein the plurality of social widget customization parameters are obtained from a user device (Fig. 2-9, [0089]-[0107])

	It would have been obvious to a person of ordinary skill in the art to generate/use social widget code and to utilize a social widget code set, panel or template as disclosed by Sandus to allow the seller [user device], combined with the detection system of Cohen to modify the template. It would also be desirable for a business topography to also implement non-intrusive program and security techniques while maintaining a history of the client's purchases for a customized shopping experience [0023-0027]


As per claim 22 Allen/Sandus/Cohen discloses as shown above.

	The method of claim 1, wherein the checkout request is transmitted by the user device to the one or more processors in response to the user click on the rendered checkout button.  ([0020] This is achieved by producing a banner that will be repetitively run on a Web site. If a customer finds the information of the banner useful, the customer can double click on the banner and the HTTP e-business address attached to the banner ad is executed to their browser). [0034] If the processor-readable vehicle 220 is a web-page, the reference can be, for example, an embed tag or an object tag that serves as a link to the widget container 250. One of ordinary skill in the art would understand from reading the reference that an object tag used in a web purchase may contain item data.

As per claim 23 Allen/Sandus/Cohen discloses as shown above.

	The method of claim 1, further comprising: in response to the user click on the rendered widget checkout button, causing a pop-up message to be rendered on the user interface, wherein the pop- up message requests the user to install a wallet application.  ([0022] The widget-container host 100, in response to a request to access, modify, and/or define a widget container, retrieves a widget container from a memory 105 where one or more widget containers are stored. The memory 105 can be, for example, a database included in the widget-container host 100. In some embodiments, the widget container can be stored in and accessed from a memory device such as a database that is a remote database and/or a distributed database that can be accessed by the widget-container host 100 via network 130 or via a separate network (not shown). One of ordinary skill in the art would understand from reading the reference that when, after the request, the widget is stored in the memory may be interpreted as installing.

As per claim 24 Allen/Sandus/Cohen discloses as shown above.
 The method of claim 23, wherein the wallet application performs the purchase transaction. ([0036] The service module 254 included in the widget container 250 can be a pre-defined function associated with one or more widgets 252, another service module (not shown), and/or the widget container 250. For example, the service module 254 … a transaction service function (e.g., service module for facilitating a web purchase, service module used for signing a user up for a web service, etc…


Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen in view of Sandus, Cohen and further in view of Alexander et al. (US20120215701) (“Alexander).

As per claims 8 & 9, Allen/Sandus/Cohen discloses as shown above.

Allen/Sandus/Cohen does not explicitly disclose:

h.    wherein the social widget customization parameters include an indication of a revenue split to be used for purchases made using the social widget;

i.    wherein the revenue split includes a social media site hosting the social media application.

Alexander however discloses:

j.    wherein the social widget customization parameters include an indication of a revenue split to be used for purchases made using the social widget (ff, Fig. 12-16, [0156], [0195], [0197]);

k.    wherein the revenue split includes a social media site hosting the social media application (ff, Fig. 12-16, [0156], [0195], [0197]);

It would have been obvious to a person of ordinary skill in the art to include a revenue split function, as disclosed by Sandus along with the detection system of Cohen to reach out to more consumers thereby increasing sales. It would also be desirable for a business topography to also implement non-intrusive program and security techniques while maintaining a history of the client's purchases for a customized shopping experience [0023-0027].



Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Allen in view of Sandus, Cohen and further in view of Louch et al. (US 20080034309) (“Louch”)

As per claims 10 & 11, Allen/Sandus/Cohen discloses as shown above.

Allen does not disclose:



m.    wherein the social media application capabilities include the ability to limit usage of the social widget launch code to users that are above an age threshold.

Louch, however, discloses:

n.    retrieving a social media application profile, wherein the social media application profile contains indications of the social media application capabilities (f [0085]).

o.    wherein the social media application capabilities include the ability to limit usage of the social widget launch code to users that are above an age threshold (f [0085]).

It would have been obvious to a person of ordinary skill in the art to include a content restriction function, as disclosed by Louch, to enhance consumer’s shopping experience thereby increasing revenues (Sandus: [0023]-[0027])


Response to Arguments
On page 11 of the response, Applicant has described how the previous Objections have been fixed and the objection is removed by the Examiner.

	Applicant argues on page 12 of the response that the applicant’s amendments to the claims causes the double patenting rejection to become moot. 
	Examiner acknowledges applicant’s argument but respectfully disagrees. The amendments that do not strictly line up with the claims would be obvious to try based on how one of ordinary skill in the art would look upon the specification data. Therefore, the double patenting rejection stands and it is recommended that the applicant file a terminal disclaimer. 

	Applicant argues on page 12 of the response that the applicant’s amendments to the claims and requests that the 35 U.S.C. 112(a) rejection to be removed. 
	Examiner acknowledges applicant’s argument and has removed the previous 35 U.S.C. 112(a) rejection.

apply[ing], via the one or more processors,] the one or more social widget customization parameters to the social widget code template to create a customized widget code template; determin[ing], [via the one or more processors,] if there are any unprocessed social widget customization parameters; in response to a determination that there are unprocessed social widget customization parameters, apply[ing] the unprocessed social widget customization parameters to the customized widget code template; in response to a determination that there are no unprocessed social widget customization parameters, stor[ing], via [the one or more processors,] the customized widget code template in the social widget template database;

	Examiner acknowledges applicant’s argument but respectfully disagrees. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Allen (cited above) that, in combination with newly cited reference (Cohen) teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Allen or Cohen, they are not persuasive.

	Applicant further argues on pages 14-17 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning eligibility
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of processor, social widgets, servers and other computer devices used in automating the abstract idea, the claims are concerned with: 
a.    obtaining a plurality of social widget customization parameters from a user;

b.    retrieving a social widget code template;

c.    generating, using the social widget customization parameters and the social widget code template, engageable social widget launch code, wherein the social widget launch code is configured to launch an integrated checkout interface from a social media site; and

d.    providing the social widget launch code,

e.    wherein access credentials are injected with respect to the generated social widget launch code into an application


	These steps can be performed mentally (or by a human using a pen and paper) and are similar to the concepts identified as abstract ideas by the courts. The following are some example of the court cases:

a. using categories to organize and store information for transmission (Cyberfone),

b. comparing new and stored information and using rules to identify options in (SmartGene),

c. collecting and comparing known information (Classen), or

d. obtaining and comparing intangible data (Cybersource)


Which falls clearly within the scope of certain methods of organizing human activity. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of processors, a social widget template database, a social media application, a merchant server, executable social widget launch code, a social media server, and an interface of a user device used for transactions. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office .
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685